Exhibit 10.1

 

June 29, 2018

 

Aralez Pharmaceuticals Inc.

7100 West Credit Avenue

Suite 101

Mississauga, Ontario L5N 0E4

 

Re:

Waiver and Limited Consent

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Second Amended and Restated Facility
Agreement dated as of December 7, 2015 (as the same has been and may hereinafter
be amended, modified, restated or otherwise supplemented from time to time,
including, but not limited to, by the Waiver and Limited Consent between the
Lenders and the Credit Parties, dated as of April 29, 2016, the Limited Consent
between the Lenders and the Credit Parties, dated as of September 6, 2016, the
Amendment to Second Amended and Restated Facility Agreement between the Lenders
and the Credit Parties, dated as of October 3, 2016, and the Waiver and Limited
Consent between the Lenders and the Credit Parties, dated as of December 20,
2017, the “Facility Agreement”), by and among Aralez Pharmaceuticals Inc.
(“Aralez”), POZEN Inc. (“Pozen”), Aralez Pharmaceuticals Canada Inc. (formerly
known as Tribute Pharmaceuticals Canada Inc.) (“Aralez Canada” and, collectively
with Aralez and Pozen, the “Credit Parties”) and Deerfield Private Design Fund
III, L.P. and Deerfield Partners, L.P., as a Lender and as successor in interest
to Deerfield International Master Fund, L.P. (collectively, the “Lenders”). 
Capitalized terms used in this letter (this “Letter”) and not otherwise defined
herein shall have the meanings ascribed thereto in the Facility Agreement.

 

The Credit Parties have requested that the Lenders permit Credit Parties to pay
interest on the Initial Loans and the Acquisition Loans due and payable on
July 1, 2018, in kind.

 

Notwithstanding the provisions of the Facility Agreement to the contrary, upon
the satisfaction of the terms and conditions set forth below, interest, due and
payable (i) on the Initial Loans in the outstanding principal amount of
$467,465.76, due on July 1, 2018 (“Initial Loan PIK Interest”) shall be paid in
kind, added to the outstanding principal amount of the Initial Loans on such
Interest Payment Date and bear interest at the Interest Rate, and (ii) on the
Acquisition Loans in the outstanding principal amount of $6,232,876.72, due on
July 1, 2018 (“Acquisition Loan PIK Interest”) shall be paid in kind, added to
the outstanding principal amount of the Acquisition Loans on such Interest
Payment Date and bear interest at the Interest Rate.  All such Initial Loan PIK
Interest and Acquisition Loan PIK Interest, together with all accrued interest
thereon, shall be due and payable, without premium or penalty, on the earlier of
August 15, 2018, or the date that the principal amount of the applicable Loans
is due or declared due pursuant to the Facility Agreement.

 

The effectiveness of this Letter is subject to the satisfaction of each of the
following conditions:

 

1

--------------------------------------------------------------------------------


 

(a)           The Lenders shall have received an original countersignature of
each of the Credit Parties to this Letter, agreeing to the terms of this Letter;
and

 

(b)           No Event of Default exists.

 

Except as expressly set forth herein, (i) the Facility Agreement and the other
Loan Documents remain unchanged and in full force and effect, (ii) this Letter
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provision of the Facility Agreement or other Loan
Documents or to be a waiver of any Event of Default under the Facility Agreement
or the other Loan Documents, whether arising before or after the date hereof or
as a result of the transactions contemplated hereby, and (iii) this Letter shall
not preclude the future exercise of any right, remedy, power or privilege
available to the Lenders whether under the Facility Agreement, other Loan
Documents or otherwise, and shall not be construed or deemed to be a
satisfaction, novation, cure, modification, amendment or release of the
Obligations, Facility Agreement or other Loan Documents or establish a course of
conduct with respect to future requests for amendments, modifications or
consents.

 

This Letter (i) is a Loan Document and constitutes the entire understanding of
the parties with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect hereto or
thereto are expressly superseded hereby, and (ii) shall be binding upon and
inure to the benefit of the successors and assigns of the parties hereto and
thereto.  This Letter may be executed in any number of counterparts (which taken
together shall constitute one and the same instrument) and by facsimile or other
electronic transmission, which facsimile or other electronic signatures shall be
considered original executed counterparts.

 

The Credit Parties hereby reaffirm, confirm and ratify their obligations and
liabilities set forth in the Facility Agreement and the other Loan Documents,
all of which shall remain in fill force and effect, as modified by this Letter.

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

DEERFIELD PARTNERS, L.P.

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

[Waiver and Limited Consent]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed To

 

as of the date set forth above

 

 

 

ARALEZ PHARMACEUTICALS INC.

 

 

 

By:

/s/ Andrew I. Koven

 

Name:

Andrew I. Koven

 

Title:

President

 

 

 

ARALEZ PHARMACEUTICALS CANADA INC.

 

 

 

By:

/s/ Andrew I. Koven

 

Name:

Andrew I. Koven

 

Title:

President

 

 

 

POZEN INC.

 

 

 

By:

/s/ Andrew I. Koven

 

Name:

Andrew I. Koven

 

Title:

President

 

 

[Waiver and Limited Consent]

 

--------------------------------------------------------------------------------